 84DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union National Bank of PittsburghandUnitedSteelworkers of America,AFL-CIO-CLC Case6-CA-1693227 August 1985DECISION AND ORDERAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 5 February 1985 Administrative Law JudgeMary Ellen R Benard issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the General Counsel filed cross exceptions and a brief in support of its cross exceptionsand in response to the Respondents exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings, fmdmgs i andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent The Union National Bank of PittsburghPittsburgh, Pennsylvania its officers, agents successors and assigns shall take the action set forthin the Order as modified1Substitute the following for paragraph 1(a)"(a)Coercively interrogating employees abouttheir union activity and support, giving employeesthe impression their union activity has been undersurveillance, threatening employees with unspecifled reprisals for their union activity, and discriminatorily confiscatingmail addressed to employeesfrom the United Steelworkers of America, AFL-CIO-CLC, or any other labor organization '2Substitute the attached notice for that of theadministrative law judge'Chairman Dotson finds no violation of Sec 8(axl) with respect toCleary s conversation with employee Kruse No threat was made in connection withClearys isolated remarks during the telephone conversationwhich was not initiatedby ClearyCleary s questions of whether the telephone call was about union activities and whether there was a bigturnoutat a cocktail party are simply innocuous under the circumstances, particularly whenClearystated that he was only kidding Inview of all the circumstancesairmanDotson finds thatRarsmoreHouse269 NLRB 1176(1984) affd sub nomHotel&Restaurant EmployeesLocal 11 v NLRB760 F2d 1006(9th Cur 1985)requires a finding that no violation occurred2We shall modify par 1(a)of the Order adding the word discnminatonlybetween the words and and confiscating to more closelyconform to the judge s findingsWe shall issue a new notice to employees reflecting the modified OrderThe NationalLaborRelations Board has foundthatwe violated the NationalLaborRelations Actand has ordered us to post and abide by this noticeWE WILL NOTcoercively question you aboutyour union support or activitiesWE WILL NOTgive you the impression yourunion activity has been under surveillanceWE WILL NOTthreaten you with unspecified repnsals for your union activityWE WILL NOTdiscriminatorily confiscatemailaddressed to you from the United Steelworkers ofAmerica,AFL-CIO-CLC,or any other labor organizationWE WILL NOTin any like or related mannerinterfere with,restrain,or coerce you in the exercise of the rights guaranteedyou by Section 7 ofthe ActWE WILL distribute to those of you employed atour CedarhurstMount Lebanon,and Crossroadsbranch offices the letters addressed to you that weconfiscated in November 1983THE UNION NATIONAL BANK OFPITTSBURGHMary Theresa Enyart Esqof Pittsburgh, Pennsylvaniafor the General CounselRobert D Randolph Esq and Mark Hornak Esq (Buchanan Ingersoll ProfessionalCorporation)of Pittsburgh Pennsylvania for the RespondentDECISIONSTATEMENT OF THE CASEMARY ELLEN R BENARD Administrative Law JudgeThe original charge in this proceeding was filed on November 22 1983 by United Steelworkers of AmericaAFL-CIO-CLC(the Union)against The Union NationalBank of Pittsburgh(the Respondent)On January 31984 the complaint issued alleging in substance that theRespondent violated Section 8(a)(1) of the NationalLabor Relations Act by creating an impression among itsemployees that their union activities were under surveillance threatening its employees with unspecified repassals because of their union activities interrogating its employees regarding their union activities and maintainingand enforcing a rule prohibiting the distribution of unionliterature while permitting the distribution of other literslureThe Respondent filed an answer in which it deniedthe commission ofanyunfair labor practices276 NLRB No 13 UNION NATIONAL BANK85A hearing was held before me on May 30, 1984, inPittsburgh,Pennsylvania.Following the hearing the-General Counsel and the Respondent filed briefs, whichhave been considered.'On the entire record in this case and from my observa-tion of the witnesses and their demeanor,Imake the fol-lowingFINDINGSAND CONCLUSIONSI.THE BUSINESSOF THE RESPONDENTThe Respondent is a national banking association withitsprincipal office and place of business in Pittsburgh,Pennsylvania, 'where it is engaged in consumer and com-mercial banking.During the 12-month period ending Oc-tober 31, 1983, the Respondent, in'the course and con-duct of itsbusiness operations,derivedgross revenues inexcess of $500,000, transmitted checks valued in excessof $50,000 to out-of-state banks for collection purposes,and derived at least $50,000 in revenue from investmentsmade outside the Commonwealth of Pennsylvania. Theanswer admits and I find that the Respondent is an em-ployer engaged in commerce within the meaning of theAct, and I further find that it will effectuate the purposesof the Act to assert jurisdiction herein.II.THE'LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC is alabor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent is a bank with its headquarters indowntown Pittsburgh and approximately 54 branch of-fices in Pittsburgh and the surrounding area.In Septem-ber 19832 the Union began an organizing campaignamong the Respondent's employees,and 'on,September 7,9, and 16 and on October 5 representatives of the Uniondistributed union literature to employees of the Respond-ent outside the Respondent's main office. The items dis-tributed included union authorization cards, stamped en-velopes addressed to the Union,pamphlets about theUnion,and plastic letter openers,bottle caps,and creditcard cases.B. The Alleged Threats,Interrogation,and Impressionof SurveillanceEmployee Allison :Kruse, a clerkin theRespondent'smain-office,credibly testified3 that she received the liter-aturedistributed by the Unionand signed and mailed inan authorizationcard.In consequence,theUnion sentKruse a letter to her home address inviting her to ameeting tobe held October5 at a restaurant near heroffice.Kruse attended that meeting,which the employ-" The General Counsel also filed a motion to correct the transcript,which the Respondent opposed in part.The General Counsel'smotion isgranted insofar as it is unopposed,but is otherwise demed.8All dates hereinafter are 1983 unless otherwise indicated5Kruse seemed to be forthright and candid and to exhibit good recol-lection.I therefore credit her.ees called a _ cocktail party because hors d'oeuvres andcocktailswere served. However, she testified that theemployeeswere "paranoid" about others learning oftheir support for the Union and that a number of em-ployees did not go to theunion meetingbecause the res-taurant where it was heldwas inclear view of the Re-spondent's main office and they were afraid of being seengoing there from work.Kruse further credibly testified that within 2 weeksafter that meeting' she telephoned Mary Ann Fagan, afriend of hers who also worked, for the Respondent.Fagan was away from her desk and in consequence hertelephone was answered by Edwin Cleary, Fagan's su-pervisorand an assistantvice president of the Respond-ent.According to Kruse, Cleary asked if he could helpher and when she asked if Fagan was there Cleary asked,"Is this Allison?" Kruse replied that it was and Clearyinquired if the telephone call was "about union activi-ties."Kruse responded, "what union?" because she was"shocked" at the question, and Clearysaid,"Aw, comeon now, I'm only kidding: 114 Kruse testified that she thenlaughed because she was nervous, and that at that pointCleary said, "I heard you guys were at a big cocktailparty." Kruse said, "yes," and Cleary asked if there wasa "big turnout." Kruse replied that there was not, be-cause "everybody- was too paranoid." Cleary replied,"Well, I' thought so," and then said that Fagan was thereand gave her the telephone.Kruse testified that although she answered truthfullywhenever she was asked if she had received literature orsigned anauthorization card, she did not publicize hersupport for the Union"and did not discuss the matterwith any supervisors. Kruse further testified that prior tothis conversation she had not known that any manage-ment officials were aware of her involvement with theUnion, and that she was concerned about the conversa-tionwith Cleary because she felt that if he knew abouther support for the Union other..managementofficialswould know as well and her job would be in jeopardy.Cleary testified- that he did not recall any telephoneconversation with Kruse in mid-October, that he did notrecallasking the questions or making the- commentsKruse attributed to him, and that he did not interrogateher about her union activities.IcreditKruse rather than Cleary. As noted above, Ifound Kruse to be a forthright, credible witness. Cleary,however, did not impress me -as favorably; he was fre-quently evasivein responseto questions on cross-exami-nation and in generalhis testimony did not appear to becandid or completely truthful. I therefore find that theincident occurred as Kruse described it.Kruse also testified that shortly after the conversationwith Cleary described above she had a conversation withPaul Slater, another of the Respondent's assistant vicepresidents, in an elevator in the building where they bothworked. According,to Kruse, she greeted Slater, who,after responding in kind, said, "I heard you throwed a4 The General Counsel'smotion to correctthe transcriptalleges that atthis point the transcript shouldread only, "Aw,come on,Al " However,the Respondent opposed the motion on this point and, as noted above, Ihave denied the motion insofar as it was opposed 86DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Nbig cocktail party." Kruse replied, "Yeah, I did and Iwas dancing on the tables," and then Slater said that hehad heard that "you're causing quite a ruckus" or "quite-a fuss." Kruse replied that she knew and she "wouldn'tdoubt it," and at that point the elevator stopped. AsKruse .was leaving the elevator, Slater said, "Well, you'dbetter watch yourself," Kruse said again that she knew,and then said,"Good night." -Slater testified that he did not recall having a conver-sation with Kruse in an elevator 'in mid-October but thatitwas possible that he did. He further testified that, hedid not recall any -conversation with Kruse about a cock-tailparty and that he did not think he would make astatement such as she attributed to him.I found Slaterto' beless credible than Kruse. He didnot exhibit good' recollection and his assertions that hedid not think he would have'-made the comments towhich Kruse testified 'were not convincing: Accordingly,I credit Kruse's version of the incident.B. The Interception of the Union's Letters toEmployees1.The mailing of letters to employees at branchofficesThe Union did not distribute literature at any of theRespondent's branch locations, but on November 1 and 2sent an authorization card,a return envelope,and pam-phlets to employees at about 49 of the branches. This lit-eraturewas mailed first class in - business envelopesmarked "confidential," with no return address or otherindication that they were sent by the Union, and was ad-dressed to each employee by name and branch location.Ramon Mundsinger, assistant director of the Union'soffice, technical; and professional department, crediblytestified5 that an unidentified person had delivered to theUnion's office a package containing the Respondent's in-ternal telephone directory. This directory lists each em-ployee's name and office telephone number, along with anumber, called the "Internal Distribution-Code" or IDC,which is used by the Respondent to facilitate mail distri-bution.Mundsinger testified that his secretary had beenadvised that it would be helpful to put the employees'IDC numbers on the envelopes, and that the Uniontherefore did so.-According to 'Mundsinger, a week after the literaturewas mailed to the Respondent's branch offices, theUnion received in the mail a document on the Respond-ent's letterhead, which was addressed "To: All Employ-ees," dated November 4, and discussed the Union's cam-paign and the effect of signing authorization cards. This,document was accompanied by anunsignedtypewrittennote, which read as follows:Why hive -three branches that we know of notreceived letters concerning joi[ni]ng the union. Wastold officers were to intercede [sic] the mail. Couldthey have signed -employees [sic] names and said noto joining. Cedarhurst, Mt. Lebanon and Crossroads- are a few that didn't receive letters..Mundsinger further -credibly testified that another repre-sentative of the Union, Robert McCaffrey, told him thathe had received a telephone call to the effect that theemployees at the Respondent's Cedarhurst, Mt. Lebanon,and Crossroads branches had not received the Union'sliterature.In consequence, about November 15 the Union mailedto the employees at these locations a packet comprisingthe letter handed out to employees at the Respondent'smain office on September 16, authorization cards, areturn envelope,and two organizingpamphlets. Like thepreviousmailing,each envelope wasindividually ad-dressed to an employee, included the employee's IDC,was marked "Confidential," bore first-class postage, anddid not indicate that it was sent by the Union.2.The Respondent's receipt of the Union's letters atthe Mount Lebanon, Cedarhurst, and CrossroadsbranchesJack Smith, an assistant vice president of the Respond-ent and the manager of the Respondent's Mount Leba-non branch, credibly testified6 that in November therewere two meetings attended by the branch managers andthat at those meetings attorneys retained by the Re-spondent instructed the branch managers about the unioncampaign. - Smith further credibly testified that thebranch managers were told that the Union had sent ma-terial to employees at some of the branches, that themanagerswere to look in the, mail for envelopes comingfrom the Union and that, if such letters were received,they, were to, send them directly to the Respondent'smain-office instead of distributing them to the employees.Smith testified that envelopes postmarked, 'November15 and addressed to each of 'the 12 persons who workedat the Mount Lebanon branch were received at thebranch office, and that he opened the letter addressed tohimself, saw that it was from the Union, and bundled allthe similar envelopes and sent them to the main office.Smith further testified that he had never' previously inter-cepted mail addressed to individual employees, nor hadhe ever before been instructed to watch for a particulartype of mail or letter and send, any such items to the Re-spondent's headquarters instead of giving it to the ad-dressee.The parties stipulated that essentially the same eventsas those to which Smith testified occurred at the Cedar-hurst and Crossroads branches: i.e., that when the No-vember 15 letters from the Union addressed to individualemployees were received, the branch- managers openedthe envelopes addressed to themselves, verified that thematerial had been sent.by the Union, and then bundled 'all the letters into one batch and sent them to the Re-spondent's main office.---6 Smith testified as an adverse witness for the General Counsel and ap-Mundsmger generally appeared to testify forthrightly and with goodpeared to generally answer questions honestly and to the best of hisrecollection,and I have therefore credited his testimony.recollection. I therefore credit him.- UNION NATIONAL BANK873.The Respondent's policy with respect to mailaddresssed to employeesSmith credibly testified that he was not aware of anypolicy of the Respondent that employees receive priorauthorization from their supervisor prior to telling otherstheirwork address or advising others to send them mailatwork. Indeed, Smith also testified that his secretarynormal policy is for mail addressed to specific employeesto be given to them unopened.Kruse testified that she has received personal mail atwork and that in some cases the sender had included herIDC number in the address, and that she had never beentold by anyone from management that only individualsemployed by the Respondent were permitted to use theIDC numbers. Kruse further testified that sometimes per-sonnel in the Respondent's mailroom mark letters withthe appropriate IDC number.Joseph Doerr, the Respondent's assistant vice presi-dent for the human resources department, testified thatthe Respondent's internal telephone directory is to beused' exclusively' by the Respondent's employees, whoare not authorized to distribute it to anyone else. Doerrfurther testified that appearance of an IDC number on apiece of mail would indicate that the item, was internalcorrespondence. However, Kruse's testimony about theuse of the IDC's on mail emanating from outside thebank was uncontradicted and, significantly, there is noindication in the Respondent's telephone directory itselfthat it is to be used only by the Respondent's .personnel.Further, there is no evidence that employees were everadvised that the Respondent's telephone directory shouldbe considered an internal, confidential document.C. The Agency Status of Cleary, Slater, and theBranch ManagersThe complaint alleges that Cleary, Slater, and themanagers of the Respondent's Crossroads, Cedarhurst,and Mount Lebanon branches are supervisors within themeaning of Section 2(11) of the Act and agents of theRespondent within the meaning of Section 2(13) of theAct. The Respondent admits that all these individuals aresupervisors, but allegedin itsanswer to the complaintthat it was without sufficient knowledge or informationto form a belief as to whether they are agents.Smith testified that he directs the work of the employ-ees at the Mount Lebanon office and that the employeescome to him with questions or problems relating to theirwork. As discussed above, Smith also testified? that he,along with other branch managers, attended two meet-ings at.which they were given instructions relating to theunion campaign, and that he acted in accordance withthe instructions he had received at those' meetings fromattorneys retained by, the Respondent when he sent theletters from the Union to the Respondent's main officeinstead of distributing them to the employees.°The parties stipulated that the managers of the Cedarhurst and Cross-roads branches have essentially the same function, duties, and responsibil-ities as Smith's, and that those branch managers, like Smith, acted'on theadvice of counsel in sending the Union's letters to employees to the Re-spondent'smain officeSlater and Cleary both testified that as part of their re-sponsibilities they evaluate the employees under their su-of the salary increase the employees should receive, andthat sometime in late 1983 they each held a meeting withtheir respective staffs to discuss the Respondent's re-sponse to the Union's organizing campaign. Cleary andSlater further credibly testified that those meetings wereconducted pursuant to a memorandum to all supervisorsfrom the Respondent's human resources department, andwere held to discuss a memorandum to the employeesfrom the Respondent's then president and executive vicepresident,about the Union's campaign. The memorandumto the supervisors instructed them to, inter alia, "take thetime to discuss the memorandum [to employees] witheach employee and to answer any and all questions thatmay arise." The memorandum to employees referred tothe Union's mailings to the branch offices, and advisedthe employees that "[a]s always, your supervisor is avail-able to answerallyour questions-particularly those theunion doesn't like to answer."In these circumstances, it is clear that, the Respondentheld out to employees that their supervisors, includingCleary, Slater, and the branch managers, were in a posi-tion to act and speak for the Respondent with respect tothe Union's organizing efforts, and I therefore find thatallthese individualswere agents' of 'the Respondentwithin the meaning of Section 2(13) of the Act."D. Analysis and ^ Conclusions '1.The conduct of Cleary and Slatera..The conversation with ClearyThe General Counsel contends that Cleary's questionsof Kruse as to the purpose of her telephone call to Faganand the number of employees who attended the Union'smeetingwere coercive.The Respondent, however,argues that the Board's decision inRossmore House,'269NLRB 1176 (1984), requires a finding that Cleary's ques-tions were not unlawful.InRossmore House,the Board held that it would notfind "an employer's questioning open and active- unionsupporters about their unionsentiments, in the absence ofthreats or promises, necessarily interferes with, 'restrains,or coerces employees in violation of Section 8(a)(1)",ofthe Act."9 The Board noted, however, that various fac-tors may be considered in determining whether an inter-rogation is unlawful, and that these 'factors include: "(1)the background; (2) the nature of the information sought;(3) the identity of the questioner; and (4) the place andmethod of the interrogation," and that the test to be ap-plied is "whether under all the circumstances the interro-gation reasonably tends to 'restrain, coerce, or interferewith rights guaranteed by the Act." i °I find that Cleary's questions of Kruse were unlawful.First; it is clear from Kruse's testimony that she was notan "open 'and active" union supporter in the sense that8 SeeQuality Drywall Co,254 NLRB 617, 620 (1981)8 Id at 1177-78.'o Id at1178 fn 20 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board used the terminRossmore HouseSecondconsideration of the factors listed by the Board in thatdecision demonstrates that in the circumstances the questionswould reasonably tend to interfere with Kruse sprotected right to engage in union activity Thus thequestions occurred against a background of employeeconcern that management would learn who supportedthe Union and although Kruse testified that she was alittlebitmore open than most of the employees thereshe nonetheless avoided talking about the Union withany supervisors or talking about the Union when shecould be seen by supervisorsWith respect to the type ofinformation sought Clearys first question sought mformation as to Kruse s involvement with the Union iwhile his second appeared to be an attempt to ascertainthe level of support the Union enjoyed among the employees as well as to learn whether Kruse had attendedthe meeting or knew what had occurred there Furtherit is clear from the record that Kruse knew of Cleary ssupervisory status and had reason to believe that herown supervisor would learn of her support for theUnion Finally the conversation was not anticipated byKruse or initiated by her occurred at work and Clearygave no indication of any legitimate reason for his questions and did not provide Kruse with any assurance thatno reprisals would be taken against her In light of allthese circumstances I conclude that the questions violated Section 8(a)(1) of the Act 12The General Counsel also alleges that Cleary s coinments that he had heard about the Union s meeting andthat he had thought that the turnout would be low gavethe impression of surveillance of employees union activity and therefore violated Section 8(a)(1) of the Act TheRespondent argues that these comments were a passingreference to the union activity and as such not unlawfulAlthough the issue is not free from doubt I am constrained to agree with the General Counsel As notedabove the conversation was not initiated by Kruse andCleary gave no reason for his repeated comments aboutthe Union Further in the same conversation Cleary unlawfully questioned Kruse In these circumstances I findthat Cleary s remarks were not merely a passing reference to the meeting but instead both advised Kruse thathe knew of her attendance at the meeting and soughtmore information from her about it and that by tellingher he had heard about the meeting and that he hadthought not many employees would attend he unlawfully gave the impression of surveillance of the employeesunion activities11 It is noteworthy that there is no evidence as to whether eitherKruse or Fagan was supposed to be working at the time Kruse made thetelephone call or that as of this time the Respondent had any rule prohib-iting employees from discussing union or other nonwork matters duringthe time they were supposed to be working Kruse testified that she hadbeen told not to discuss the Union on the Respondents telephones, butthere is no evidence as to who gave her this adviceizCleary s comment that he was only kidding does not negate thecoercive nature of his questions for after making that remark he contraued to ask Kruse about the union activity which indicates that he wasnotkidding at allb The conversation with SlaterThe General Counsel contends that Slater s remarks toKruse that he had heard that you had a party and wascausingquite a ruckusorfussand that she hadbetterwatchherself gave the impression of surveillance of her union activity and threatened her with repnsal for that activity I agreeSlater s comment to Kruse clearly indicated that hewas aware of her activity and his reference to aruckusorfussespecially in conjunction with hiswarning to her towatch herself suggested that her involvement with the Union was improper and that shemight suffer some harm in consequence I therefore findthat Slater s comments both gave Kruse the impressionof surveillance of her union activity and threatened someunspecified reprisal for that activity and therefore violated Section 8(a)(1) of the Act2 The interception of the employees mailThe GeneralCounsel alleges that the action of themanagers of the Mount Lebanon Cedarhurstand Crossroads branches in sending the Union s letters to the Respondent s main office instead of distributing them to theemployees to whom they were addressed was tantamount to implementation of a discriminatory no distribution rule and therefore violated Section 8(a)(1) of theAct TheRespondent on the other hand contends thatthe Union had other means of access to the employeesand that by using the Respondents IDC numbers theUnion in effectmade the Respondentits deliveryserviceThe Respondent further argues that once the Respondentwas aware of the contentsof the Unions letters particularty the authorization cards delivery of such materialson the Respondents time and using its personnel wouldamount to assistance to the Union in its organizationaldrive and would therefore violate Section 8(a)(2) of theAct Thus according to the Respondent not only was itjustified in refusing to deliver the letters to the employees its action in this regard was necessary to avoid committing an unfair labor practiceAs discussed above the record does not support afinding that the Respondents telephone directory wasconfidential or that employees identified the use of IDCnumbers on mail with internal correspondence Accordingly it is clear that the mere use of those numbers bythe Union did not cause employees to think that the Respondent endorsed or was in any way responsible for theliterature sent by the UnionI also find no merit to the contention that the distribution of the letters to the employees would have exposedthe Respondent to liability for unlawfully assisting theUnion The one time distribution of mail to employees13cannot be said to constitute unlawful assistance particularlywhere as here the letters were sent directly to thebranch officesand were not even sorted in the Respondent s mailroomFurther therecord is quite clear thatemployees frequently received personalmailat theIS In this regard it isnoteworthy that Kruse testifiedthat after shesent her authorizationcard to the Union the Union sent further correspondence to her homeaddress UNION NATIONAL BANK89officeand that there was no policy prohibiting themfrom doing so Thus there can be no doubt that the Respondent discriminatorily confiscated mail sent by theUnion while permitting employees to receive other mailat their workplace Having so found I conclude that bythis conduct the Respondent violated Section 8(a)(1) ofthe ActOn the basis of the above findings of fact and theentire record in this case I make the followingCONCLUSIONS OF LAW1The Union National Bank of Pittsburgh is an employer engaged in commerce within the meaning of Section 2(2) (6), and (7) of the Act2United Steelworkers of America AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act3By coercively interrogating employees about theirunion activity and support giving employees the impression that their union activity has been under surveillancethreatening employees with unspecified reprisals for theirunion activity and confiscating mail addressed to employees from the Union the Respondent has violatedSection 8(a)(1) of the ActTHE REMEDYHaving found that the Respondent has engaged in certam unfair labor practices I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes ofthe ActHaving found that the Respondent unlawfully confiscated mail sent to employees by the Union I find meritto the General Counsels request that the Respondent beordered to distribute the confiscated letters to the employees to whom they were addressedI shall further recommend that the Respondent be ordered to post the usual notice Because the Respondent sunfair labor practices occurred not only at its main officebut at three of its branches and because the Respondent s letter to employees about the Union s mailings tothe branch offices was distributed to all employees I willrecommend that the Respondent be ordered to post thenotice at all its offices not only those where the unfairlabor practices occurredOn these findings of fact and conclusions of law andon the entire record I issue the following recommended14ORDERThe Respondent The Union National Bank of Pittsburgh Pittsburgh Pennsylvania its officers agents successors and assigns, shall1Cease and desist from(a)Coercively interrogating employees about theirunion activity and support giving employees the impression that their union activity has been under surveillancethreatening employees with unspecified reprisals for theirunion activity and confiscating mail addressed to employees from the Union(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action designed to offectuate the policies of the Act(a)Distribute the letters which it unlawfully confiscated in November 1983 to the employees to whom theywere addressed(b)Post at all of its offices copies of the attachednoticemarkedAppendix 15 Copies of the notice onforms provided by the Regional Director for Region 6after being signed by the Respondents authorized representative shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered defaced or covered by any other matenal(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply14 If no exceptions are filed asprovided by Sec 102 46of the Board sRules and Regulations, the findings conclusions and recommendedOrdershallasprovidedin Sec 102 48of the Rules be adopted by theBoard and all objections to them shall be deemedwaived for all purposcs15 If thisOrder is enforced by a Judgment of a United States Court ofAppeals,thewords in the notice reading Postedby Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United StatesCourt of Appeals Enforcing an Order of the National Labor Relations Board